USDC IN/ND case 3:21-cv-00417-DRL-MGG document 5 filed 07/26/21 page 1 of 4


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 CHARLES RODGERS,

                      Plaintiff,

        v.                                         CAUSE NO. 3:21-CV-417 DRL-MGG

 WILLIAM HYATTE et al.,

                      Defendants

                                   OPINION AND ORDER

       Charles Rodgers, a prisoner proceeding without a lawyer, filed a complaint under

42 U.S.C. § 1983. (ECF 1.) Pursuant to 28 U.S.C. § 1915A, the court must screen the

complaint to determine whether it states a claim for relief. To proceed beyond the

pleading stage, a complaint must contain sufficient factual matter to “state a claim that is

plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has

facial plausibility when the pleaded factual content allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). The court must bear in mind that “[a] document filed pro se

is to be liberally construed.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks

and citation omitted).

       Mr. Rodgers alleges that he was bitten by a canine officer during an incident at

Miami Correctional Facility (MCF) on November 16, 2020. Specifically, he claims that on

that date, two inmates stabbed each other during a fight. He claims he was “released from

his cell . . . to help control [the] incident.” He made his way to the area where the fight
USDC IN/ND case 3:21-cv-00417-DRL-MGG document 5 filed 07/26/21 page 2 of 4


had occurred, and encountered Sergeant Justin McCray and his canine partner. Sergeant

McCray told him to get on the ground three separate times. However, Mr. Rodgers states

that he “refused to get on the ground” because of a prior incident in which he had been

bitten by a dog. Thereafter, Sergeant McCray released the canine, which bit Mr. Rodgers

on his leg.

       As a result of the incident, Mr. Rodgers was charged with attempted assault of

staff in violation of the prison disciplinary code. According to the conduct report attached

to the complaint, Sergeant McCray accused Mr. Rodgers of threatening to “beat” his dog

and then hitting the dog during this incident. Mr. Rodgers was found guilty in the

disciplinary proceeding, and as a sanction he served time in restrictive housing, lost

earned-time credits, and received a credit-class demotion.

       In his complaint, he claims that Sergeant McCray used excessive force against him

and made a “false” disciplinary charge, though he was not acting aggressively during

this incident and “never attempted to assault anyone, including this canine dog.” He

further claims that the hearing officer violated his rights by falsely summarizing the video

evidence, denying him requested evidence, and committing other due process errors.1 As

a result of these events, he seeks monetary damages against Sergeant McCray, the hearing

officer, the warden, and others.




1Mr. Rodgers takes issue with the hearing officer’s characterization that he could be seen on the
video “taking his shirt off and puffing out his chest in an aggressive manor,” as well as “moving
his arms around and pointing in the direction of staff.” His account is that he had his “hands in
the air the entire episode.”


                                               2
USDC IN/ND case 3:21-cv-00417-DRL-MGG document 5 filed 07/26/21 page 3 of 4


       Mr. Rodgers fails to state a claim upon which relief can be granted. He cannot seek

damages based on allegations that he did not assault the canine, that the charges against

him were “false,” or that his due process rights were violated in the disciplinary

proceeding, because such claims necessarily imply the invalidity of his disciplinary

conviction.2 Heck v. Humphrey, 512 U.S. 477, 486-87 (1994); see also Edwards v. Balisok, 520

U.S. 641, 643 (1997) (Heck applies to prison disciplinary convictions). These claims cannot

be brought unless and until his conviction is “reversed on direct appeal, expunged by

executive order, declared invalid by a state tribunal authorized to make such

determination, or called into question by a federal court’s issuance of a writ of habeas

corpus.” Heck, 512 U.S. at 486-87; see also Morgan v. Schott, 914 F.3d 1115, 1122 (7th Cir.

2019). Indeed, public records reflect that Mr. Rodgers recently filed a federal habeas

petition challenging this same disciplinary conviction, which remains pending. See

Rodgers v. Warden, No. 3:21-CV-230-DRL-MGG (N.D. Ind. filed Mar. 31, 2021). This case

must be dismissed without prejudice. Polzin v. Gage, 636 F.3d 834, 839 (7th Cir. 2011).

       Ordinarily, the court should give a pro se litigant an opportunity to cure his

defective pleadings before dismissing the case. Abu-Shawish v. United States, 898 F.3d 726,

738 (7th Cir. 2018); Luevano v. Wal-Mart, 722 F.3d 1014, 1025 (7th Cir. 2013). However, the

court is not required to grant leave to amend where such action would be futile. Hukic v.



2The court is cognizant that excessive force claims are not categorically barred by Heck. McCann
v. Neilsen, 466 F.3d 619, 621 (7th Cir. 2006). Here, however, Mr. Rodgers alleges that he was not
acting aggressively during the incident with Sergeant McCray so as to give him cause to release
the dog, and that he did not hit or threaten the canine—allegations which directly undermine his
disciplinary conviction. Id. (Heck bar applies “if specific factual allegations in the complaint are
necessarily inconsistent with the validity of the conviction”).


                                                 3
USDC IN/ND case 3:21-cv-00417-DRL-MGG document 5 filed 07/26/21 page 4 of 4


Aurora Loan Servs., 588 F.3d 420, 432 (7th Cir. 2009). That is the case here. The court finds

no basis to conclude that, if given another opportunity to plead his claims, Mr. Rodgers

could overcome the Heck bar. See Morgan, 914 F.3d at 1120 (“The favorable-termination

rule [in Heck] is more than a procedural hurdle that plaintiffs can skirt with artful

complaint drafting . . . . Rather, it is grounded in substantive concerns about allowing

conflicting judgments.”).

       For these reasons, the court DISMISSES this action WITHOUT PREJUDICE

pursuant to 28 U.S.C. § 1915A and DIRECTS the clerk to close this case.

       SO ORDERED.

       July 26, 2021                              s/ Damon R. Leichty
                                                  Judge, United States District Court




                                             4
